Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 1 of 12
             Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 2 of 12




allowing them the convenience of being near military bases and other institutions consistent with

their duties.

        2.       Branches of the U.S. Armed Forces, including the Air Force, Army, and Navy, have

used authority granted to them under the MHPI to enter into agreements with private real estate

developers to develop, maintain, and operate housing for U.S. military members at military bases

around the United States.

        3.       Basic Allowance for Housing (“BAH”) was an allowance provided to

servicemembers stationed in the United States that is intended to cover housing costs in local

civilian housing markets when government housing is not available. Under the MHPI,

servicemembers generally used their BAH to pay rent to private developers.

        4.       As part of the program, private developers received U.S. Department of Defense

money intended for the benefit of servicemembers in the form of BAH.

                                   Relevant Individuals and Entities

        5.       Company 1 was a diversified real estate services company headquartered in

Philadelphia, Pennsylvania. Company 1 was a division of a publicly traded multinational real

estate and construction company based in the United Kingdom. Company 1 was one of the

nation’s largest providers of military family housing, developing and operating housing

communities at approximately 21 Air Force bases, and approximately 34 Army and Navy bases

throughout the United States. Company 1 generally developed and operated these military housing

communities through a network of wholly owned subsidiaries.

        6.       CUNEFARE was a citizen of the United States whose primary residence was in

Phoenix, Arizona. From approximately 2013 to 2015, CUNEFARE served as a Regional Manager

for Company 1. He oversaw the military housing communities that Company 1 developed and



                                                 2
            Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 3 of 12




operated at Lackland Air Force Base (“AFB”), Travis AFB, Vandenberg AFB, Tinker AFB, and

Fairchild AFB, which were Department of Defense installations. At all times relevant to the

Information, and in furtherance of the scheme detailed here, CUNEFARE acted within the scope

of his agency with and employment at Company 1, and to benefit himself, Company 1, and its

parents, affiliates, and subsidiaries. The participants in the scheme also acted within the scope of

their agency with and employment at Company 1, and to benefit, Company 1, and its parents,

affiliates, and subsidiaries. Moreover, CUNEFARE admits that he participated in the scheme

described herein with the full knowledge, consent, and encouragement of his superiors at Company

1.

       7.       CC-1 was a Regional Vice President for Company 1.

       8.       CC-2 was a Community Manager for Company 1.

       9.       CC-3 was a Facility Manager at Lackland AFB.

       10.      CC-4 was an Administrative assistant for Company 1.

       11.      CC-5 was a Community Manager for Company 1.

       12.      CC-6 was an Operations Manager for Company 1.

       13.      CC-7 was a Community Manager for Company 1.

       14.      CC-8 was a Community Manager for Company 1.

       15.      CC-9 was a Work Order Administrator at Lackland AFB.

       16.      CC-10 was a Work Order Administrator at Lackland AFB.

             Development and Management of Privatized Military Housing Communities

       17.      Company 1 entered into agreements with the Air Force to develop and manage

military housing communities at Air Force installations across the country, including at Lackland

AFB, Travis AFB, Vandenberg AFB, Tinker AFB, and Fairchild AFB. These agreements were


                                                 3
         Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 4 of 12




generally valued at more than $1,000,000. For example, the Air Force loaned Company 1

approximately $69,500,000 in connection with the development and ongoing operation of the

military housing community at Lackland AFB.

       18.     Company 1 was paid fees for the various phases of development and management

of each community, from design and construction, to ongoing community management and

maintenance.

       19.     Company 1’s fee for community management and maintenance for a military

housing community generally consisted of (1) a base fee, paid monthly, and (2) a discretionary

performance incentive fee (the “Performance Incentive Fee”), paid quarterly. Both fees were a

percentage of the Effective Gross Rent (“EGR”) that was earned by the military housing

community. The Performance Incentive Fee was in part contingent on Company 1 satisfying

maintenance objectives at the military housing community (“Maintenance Performance

Objectives”). In general, the Maintenance Performance Objectives were met by responding to

and/or completing maintenance issues within specified timeframes (e.g. respond to an emergency

water leak within 30 minutes, and complete the repair within 24 hours).

       20.     From approximately 2013 to 2015, Company 1 received approximately $2.5

million in Performance Incentive Fees for satisfying the Maintenance Performance Objectives at

the military housing communities overseen by CUNEFARE.

                               How Company 1 Tracked and Reported
                         Maintenance Performance Objectives to the Air Force

       21.     Company 1 used a computer program called Yardi to manage maintenance issues

that arose at the military housing communities that it managed. Generally, when residents

encountered a maintenance issue in their housing units, which could include anything as minor as

a ripped screen or more serious such as a major water leak, they would report the issue to an on-

                                               4
            Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 5 of 12




site management office staffed by Company 1 employees.               A Company 1 Work Order

Administrator would enter information about the issue into Yardi, which generated a work order

that could be used to track the maintenance issue. The Work Order Administrator used Yardi to

schedule the issue for repair, to be carried out by Company 1 Maintenance Technicians and

contractors; track progress of the repair; and document its completion. When the work was

completed, the Work Order Administrator would “close out” the work order.

          22.        Company 1 also used Yardi to generate Quarterly Maintenance Reports to track

response and completion times for work orders to ensure that it was meeting the Maintenance

Performance Objectives. Figure 1, below, is an example of a portion of the Quarterly Maintenance

Report.




          Figure 1

          23.        Company 1 submitted a Performance Incentive Fee request letter and a summary

of the Quarterly Maintenance Report to the Air Force on a quarterly basis, in order to obtain the

Air Force’s approval for Performance Incentive Fees. Figure 2, below, is an example of a

Performance Incentive Fee request letter for the bases overseen by CUNEFARE. Company 1

generally sent Performance Incentive Fee request letters via email. When the Air Force approved

Company 1’s Performance Incentive Fee request letter, Company 1 was authorized to make a

withdrawal from the account in which Performance Incentive Fee funds were set aside.




                                                   5
         Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 6 of 12




       Figure 2

                    CUNEFARE’s Role in Submitting False Information to the Air Force

       24.        CUNEFARE directly supervised military housing community managers, including

CC-2, CC-7, and CC-8, who were responsible for overseeing the day-to-day management of the

privatized military housing communities at Lackland AFB, Travis AFB, Vandenberg AFB, Tinker

AFB, and Fairchild AFB.

       25.        In addition to other oversight duties, CUNEFARE was responsible for reviewing

and approving Quarterly Maintenance Reports prepared by the community managers and their

subordinates, and ensuring that the numbers in the Quarterly Maintenance Reports were submitted

to the Air Force with the Performance Incentive Fee request letters.

       26.        Based on his job responsibilities, training, and communications with other

employees of Company 1, CUNEFARE knew, and had reason to know, that the Quarterly

Maintenance Reports he approved were used to report the Maintenance Performance Objectives

to the Air Force, and to obtain the Air Force’s authorization for the Performance Incentive Fee

each quarter. CUNFARE further understood that meeting Maintenance Performance Objectives




                                                6
          Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 7 of 12




and achieving Performance Incentive Fees were important goals for Company 1, because meeting

these goals would allow Company 1 to obtain more money from the Air Force.

       27.     CUNEFARE admits that he conspired with CC-1, CC-2, CC-3, CC-4, CC-5, CC-

6, CC-7, CC-8, CC-9, and CC-10, and others, to manipulate and falsify information in Yardi in

multiple quarters between in or around 2013 to in or around 2015 so that Quarterly Maintenance

Reports falsely reflected that Company 1 had met Performance Maintenance Objectives, when in

truth and in fact, as CUNEFARE and his co-conspirators well knew, it had not. This allowed

Company 1, acting through the co-conspirators and others, who were its agents and employees, to

submit requests to the Air Force for payment of Performance Incentive Fees to which it was not

entitled, and to reap the pecuniary benefits of the scheme.

       28.     Specifically, in quarters in which Company 1 did not legitimately meet the

Maintenance Performance Objectives, CUNEFARE gave written and oral instructions to

community managers and others that resulted in the community managers and others manipulating

and falsifying information in Yardi so that the Quarterly Maintenance Report would falsely reflect

that Company 1 had met the objectives. These actions had the effect of falsely inflating Company

1’s Maintenance Performance Objectives.

       29.     CUNEFARE knowingly and intentionally sent multiple emails, via interstate wire

communications, in which he directed CC-2, CC-3, CC-4, CC-5, CC-6, CC-7, CC-8, and CC-9,

and others, to manipulate and falsify information in Yardi. CUNEFARE sent the following emails,

among others, in furtherance of the scheme to which he is pleading guilty.

       30.     On or about October 24, 2013, referring to numbers in a draft Quarterly

Maintenance Report, CUNEFARE emailed CC-5, CC-6, CC-7, and CC-8, writing “I’m not sure




                                                 7
          Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 8 of 12




what happened to these reports but the response and completion times for all categories need to be

above 95%?”

        31.    On or about October 24, 2013, CUNEFARE emailed CC-5 writing “[CC-5] always

make sure we are meeting our incentive fee requirements for all categories of 95% or higher and

completion times are lower than goal.”

        32.    On or about October 24, 2013, CUNEFARE, referring to numbers in a draft

Quarterly Maintenance Report, emailed CC-5, CC-6, and CC-7 writing “These reports are

incorrect. The response times need to be above 95%.”

        33.    On or about January 8, 2014, CUNEFARE emailed CC-3, CC-4, and CC-8, writing

“[CC-8] need explanations on the late completions”.

        34.    On or about January 8, 2014, CUNEFARE emailed CC-4, CC-5 and others, writing

“[CC-5] why are there so many late completions? The % On Time Completion needs to be above

95% so correct. Also, you need to connect the emergency to get the % On Time Response above

95%.”

        35.    On or about April 2, 2014, CUNEFARE emailed CC-2 and CC-4,, writing “[CC-2]

please make the corrections by 4/3. All categories need to be higher than 95% for the response and

the completion times need to be less than the goal (except appointments). Also, Appointment

completion times look high, so look into that as well.”

        36.    On or about July 22, 2014, CUNEFARE emailed CC-3, CC-4, CC-5, CC-6, and

others writing “Fairchild: Routine appointments less than 95%?? Routine completions times are

off for routine and appointments are off? Warranty routine need to be exceptions for response and

completion. Tinker: Emergency response time should be when we are at the door .03?? Is that




                                                8
          Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 9 of 12




correct? Warranty .00 to respond? Completion time on Emergency warranty .02 does not seem

correct. All times must be achieved and percentages higher than 95%. Make this a priority.”

       37.     On or about August 18, 2014, CUNEFARE emailed CC-2, writing “[CC-2] please

work on the maintenance comment cards to ensure a satisfaction rate of 95%. As you know, we

have to earn our incentive fee.”

       38.     On or about October 22, 2014, CUNEFARE emailed CC-2 and CC-9, writing “Did

we clear these up on the response times for emergency and urgent?” CC-2 responded “No Sir. I’m

still waiting for CC-10 to update [Yardi].” CUNEFARE responded, “need to wrap it up and ensure

that they are over 95%.” That same day, referring to numbers in a draft Quarterly Maintenance

Report, CC-2 sent an email to CC-9, the Maintenance Manager at Lackland AFB, writing, in part,

“See the attached. The numbers circled in RED need to be 95% or above.” CC-9 responded, “So

this means we have to go in and change the dates to correct?” CC-2 responded “Yes.”

       39.     On or about March 13, 2015, CUNEFARE emailed CC-5, writing, in part, “[CC-5]

please clean this up and let me know by COB so I can re-run. Has to be over 95%. If you have

exceptions let me know how many and what the percentage is with the exceptions.”

       40.     On or about April 20, 2015, CUNEFARE emailed CC-2, writing, “Team: please

complete your 1Q Maintenance Report today. We need to get this completed and ensure response

and completion times are over 95%.” CC-2 sent an email to CC-10 stating, “I know you’re really

busy, but I’m getting pressure about the Quarterly Maintenance Report and all results being over

95%. Will you please take another look at it and make adjustments to ensure we are at 95%

response/completion times in all categories.”

       41.     CUNEFARE admits that, as a result of the emails set forth above, and other

personal actions attributable to him, including oral and written instructions that he provided to his



                                                 9
           Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 10 of 12




subordinates, his subordinates manipulated and falsified information in Yardi in quarters to ensure

that they met their Maintenance Performance Objectives, and Company 1 obtained the

Performance Incentive Fee.

       42.     CUNEFARE admits that by directing information to be manipulated in Yardi,

CUNEFARE and his co-conspirators knowingly and intentionally caused false information

regarding the Maintenance Performance Objectives to be supplied to the Air Force on a quarterly

basis, deceiving the Air Force into believing that Company 1 was properly maintaining the housing

communities, and enriching Company 1 at the expense of the Air Force, when in fact Company 1

was unable to keep up with maintenance issues at many of the military housing communities that

it managed, which allowed parts of the communities to fall into disrepair.

       43.     CUNEFARE’s actions were committed knowingly, willfully, and with the intent to

defraud.

       44.     CUNEFARE’s actions were in furtherance of a scheme to obtain money and

property from the Air Force by means of false and fraudulent pretenses, representations, and

promises, in contracts, loans, and guarantees valued at more than $1,000,000

                                             Respectfully submitted,

                                             DANIEL S. KAHN
                                             Acting Chief, Fraud Section
                                             Criminal Division
                                             United States Department of Just
                                                                         Justice

                                      By:
                                             ____________________________________
                                             Michael P. McCarthy, D.C. Bar #1020231
                                             Babasijibomi Moore
                                             Trial Attorneys, Criminal Division, Fraud Section
                                             United States Department of Justice
                                             1400 New York Avenue, N.W.
                                             Bond Building, Fourth Floor
                                             Washington, D.C. 20530

                                                10
Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 11 of 12




                            (202) 305-3995 (McCarthy)
                            (202) 834-2793 (Moore)
                            Michael.McCarthy2@usdoj.gov
                            Babasijibomi.Moore@usdoj.gov




                              11
Case 1:21-cr-00319-EGS Document 8 Filed 06/09/21 Page 12 of 12
